Title: To George Washington from Oliver Wolcott, Jr., 1 October 1793
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Sir.
            Smiths House near PhiladelphiaOctober 1st 1793.
          
          I had the honour to receive your Letter of the 25th of September yesterday; in
            consequence of which I immediately wrote to Mr Carter, that the sum requested should be
            furnished him at any time on his application. The Letter to Colonel Hamilton I shall not
            fail to transmit immediately.
          The malady which afflicts Philadelphia has not continued to abate in the manner I
            expected; it seems that the changes from cold to heat, have on the whole increased the
            virulence of the disorder—among the unfortunate victims of this desolating disease, I
            mention Mr Samuel Powel with the more sincere regret.
          For about ten days a part of the Treasury offices, have been removed to Doct. Smith’s
            house, near the falls of Schuylkill, where the public business is attended to, as well
            as present circumstances will admit. I am sir, with the most perfect respect &
            attachment your obedient servant,
          
            Oliver Wolcott Jr
          
         